 Case 3:21-cr-01201-JLS Document 30 Filed 04/30/21 PageID.66 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8                           (HON. JANIS L. SAMMARTINO)
 9
10   UNITED STATES OF AMERICA,                 CASE NO.: 21-cr-1201-JLS
11                      Plaintiff,             Hon. Janis L. Sammartino
12         v.                                  ORDER GRANTING JOINT
                                               MOTION TO CONTINUE MOTION
13   VERONICA JAIME,                           HEARING/TRIAL SETTING
14                      Defendant.
15
           GOOD CAUSE APPEARING, the parties’ Joint Motion to Continue the
16
     Motion/Hearing Trial Setting from May 28, 2021 to July 2, 2021 at 1:30 p.m. is
17
     hereby GRANTED. Defendant shall file an acknowledgment of the new hearing
18
     date by May 19, 2021.
19
           For the reasons stated in the Parties’ joint motion, the Court finds that the
20
     continuance serves the ends of justice and outweighs the public and Defendant’s
21
     interest in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).
22
           IT IS SO ORDERED.
23
     Dated: April 30, 2021
24
25
26
27
28
